This claim was filed by the claimant with the Auditor of Public Accounts of the State of Illinois on the 20th day of October, A. D. 1879, for injury said to have accrued to claimant consequent upon the building by the State of a dam across the Illinois river near Copperas Creek, said dam causing the water to stand at a height opposite claimant’s lands lying along and near the river above said dam. The claim was heard upon the evidence on file and argued on behalf of claimant by his attorney, Fred S. Potter, and on behalf of the State by Hon. George Hunt, Attorney General, and due consideration given the same, and claimant was awarded the full amount of his claim, $1,000. The Commission were fully satisfied from the evidence that claimant owned the premises at the time said dam was completed, October 21, 1877, and that his claim was filed and proven up according to law and in time to prevent the bar of any statute of limitation in matters of claims against the State; and that in consequence of the building of said dam and its effect upon the river and the river upon said land in rendering it less suitable for cultivation, the value of said land was lessened to the full extent and amount of $1,000.